UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 4, 2011 HERITAGE-CRYSTAL CLEAN, INC. (Exact name of registrant as specified in its charter) Delaware 001-33987 26-0351454 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2175 Point Boulevard Suite 375 Elgin, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (847) 836-5670 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On August 3, 2011, Gregory Ray, Chief Financial Officer, Vice President, Business Management, and Secretary of the Company, adopted a personal stock trading plan, pursuant to, and intended to comply with, Rule 10b5-1 of the Securities Exchange Act of 1934. Mr.Ray’s plan authorizes the sale of up to a maximum of 29,500 shares of the Company’s common stock.Any transactions under the plan will be disclosed publicly through Form4s and, if applicable, Form144 filings with the Securities and Exchange Commission. The information furnished in this report shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. SIGNATURE Pursuant to the requirements of the Securities Exchange act of 1934, as amended, the company has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. HERITAGE-CRYSTAL CLEAN, INC. Date: August 4, 2011 By: /s/ Gregory Ray Gregory Ray Chief Financial Officer, Vice President, Business Management and Secretary
